DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because “to isolate with the housing” (lines 6-7) is unclear and is understood as -to isolate the housing- or -to isolate from the housing-.  Appropriate correction is required.
Claim 5 is objected to because “the main signal port” lacks antecedent basis, and it is not clear which port is being referred to. For the purpose of prosecution, “the main signal port” will be understood as -the pair of main signal ports-, consistent with the terminology in claim 1.
Claim 7 is objected to because “the elastic beam terminal” lacks antecedent basis, and it is not clear which terminal is being referred to. For the purpose of prosecution, “the elastic beam terminal” will be understood as -the pair of elastic beam terminals- consistent with the terminology in claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al., hereinafter Chang (US 2016/0113140) in view of Spriester et al., hereinafter Spriester (US 5648745) and Degtyarev (US 2011/0095840).
Claim 1: Chang discloses an uninterruptible video splitter comprising: a housing (Fig 1) having a seat shell (100) and a cover shell (300) hermetically combining with the seat shell, wherein a pair of main signal ports (230, Fig 3) is provided in the seat shell, at least part of the main signal 5ports is out of contact with the seat shell (as shown in Fig 4), a pair of pushing rods (240, Fig 3) is provided in the housing, an insulative element (210 and 220, Fig 3), a pair of elastic beam terminals (270, Fig 3) and a conductive element (260, Fig 3) are provided in the seat shell, the conductive element (260) is disposed in the insulative element (210 and 220) to isolate from the housing (as shown in Fig 1), the conductive element (260) connects with the pair of elastic beam terminals (270) to make electric connection, each of the pair of elastic beam terminals is separately movably arranged (as shown in Fig 3 and Fig 4) 10between one of the main signal ports (230) and the seat shell (100), a splitter board (310, Fig 1)) is disposed in the cover shell (300), the splitter board is provided with a pair of first terminals (320, Fig 1) correspondingly connecting with second terminals (234, Fig 3) in the main signal ports (230), splitting signal ports (330, Fig 1) electrically connecting with the splitter board (310) are provided outside the cover shell. 
Chang does not disclose 15each of the elastic beam terminals presses one of the main signal ports when the cover shell is removed from the seat shell, and the pushing rods push the elastic beam terminals away from the respective main signal ports. 

Spriester discloses an elastic beam terminal and a conductive element as one piece. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the pair of elastic beam terminals and the conductive element into one piece that works together, since the movement of the conductive element already directly correlates to the movement of the pair of elastic beams. It has been held that forming into one piece an article which has formerly been formed into two pieces and put together involves only routine skill in the art (Howard v Detroit Stove Works, 150 U.S. 164 (1993).
Chang also does not disclose ferrite elements. Specifically, Chang does not disclose that an internal surface of the seat shell is provided with ferrite elements separately corresponding to the elastic beam terminals, nor the pushing rods pushing the elastic beam terminals away from the respective main signal ports to touch the ferrite elements when the cover shell is closed to the seat shell.  
Degtyarev discloses the use of ferrite material for the suppression of parasitic resonance that may occur when the terminals are open (Paragraph 0019). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the seat shell with ferrite elements in order to reduce resonance from the open terminals. 
Claim 2: Chang further discloses wherein the pair of elastic beam 20terminals (270) is disposed on the insulative element (on part 220, as shown in Fig 3).  
Claim 3: Chang further discloses wherein each main signal port (230) is formed with channels (236) which are orthogonally connected with each other.  
Claim 4: Chang further discloses wherein the seat shell (100, Fig 1) is formed with wiring holes (102) correspondingly communicating with the channels (236).  
25 	Claim 5: Chang further discloses wherein the pair of main signal ports 230 is embedded in the insulative element (210 and 220, as shown in Fig 3 and Fig 4), and part of the main signal port (230) is exposed for being pressed (as shown at 266) by the 7elastic beam terminal (as shown in Fig 5).  
Claim 6: Chang further discloses wherein the conductive element (260) is embedded (as shown in Fig 4) in the insulative element (210 and 220), and each of the elastic beam terminals (270) extends from the conductive element to pass out of the insulative element (as shown in Fig 4, end 266 is out of the insulative element).  
Claim 7: Chang discloses the5Claim 7: Chang discloses uninterruptible video splitter of claim 1. Chang does not disclose wherein the pair of the elastic beam terminals (270) and the conductive element (260) are formed by a single metal sheet.  Spriester et al. discloses wherein the elastic beam terminal and the conductive element are formed by a single metal sheet (60, Fig 4, col 3, lines 55-60).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form the terminal and the conductive element from a single metal sheet to reduce materials. Moreover, it has been held that forming into one piece an 
Claim 8: Chang does not disclose wherein each of the elastic beam terminals is bent to be of an S-shaped structure, a protrusion on a side of the S-shaped structure is used to connect a corresponding one of the main signal ports, and a protrusion on 10another side of the S-shaped structure is used to connect a corresponding one of the ferrite elements. However, Chang shows the conductive element (260) bent to be an S-shaped structure (at its ends, Fig 3), a protrusion (top of 266) on a side of the S-shaped structure is used to connect a corresponding one of the main signal ports, and a protrusion (bottom of 266) on 10another side of the S-shaped structure is used to connect a corresponding one of the ferrite elements. Spriester further teaches a one piece element (60, Fig 4) that is both the elastic beam terminals and the conductive element. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the elastic beam terminals of Chang to bend into an S-shape with protrusions on two sides, in order to reduce materials. Moreover, it has been held that forming into one piece an article which has formerly been formed into two pieces and put together involves only routine skill in the art (Howard v Detroit Stove Works, 150 U.S. 164 (1993).
Claim 9: Chang further discloses wherein each of the pushing rods (240) is disposed on the insulative element (on part 220) to be longitudinally movable and penetrates the insulative element (part 210, as shown in Fig 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2021/0337165, US 6593830, US 5909154, US 5756935, and US 5677578 disclose uninterruptible configurations having a seat shell,  a cover shell, an insulative element, and elastic beam terminals that engage with main signal ports with the removal of the cover shell.  US 2003/0192063 teaches the use of a ferrite material for providing isolation between two ports.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAGROS JEANCHARLES whose telephone number is 571-270-0643. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MILAGROS JEANCHARLES/Examiner, Art Unit 2833                                                                                                                                                                                                        

/renee s luebke/Supervisory Patent Examiner
Art Unit 2833